Citation Nr: 1724564	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a musculoskeletal disorder manifested by chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from November 2004 to March 2007 with additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing before a Veteran's Law Judge sitting at the R.  However, his representative at the time notified the Board that the Veteran withdrew his request for a Board hearing in a November 2010 correspondence.

The Board notes that the Veteran requested consideration for service connection for a gastrointestinal disorder during a December 2016 VA examination.  As the Veteran has not yet filed a claim for this type of disorder, he is advised to file a Form 21-526, Veteran's Application for Compensation and/or Pension, if he wishes to request service connection for a gastrointestinal disorder.

The Veteran's claim seeking an earlier effective date for service connection for obstructive sleep apnea is remanded to the agency of original jurisdiction.


FINDING OF FACT

The Veteran does not have a musculoskeletal disorder manifested by chest pain.


CONCLUSION OF LAW

The criteria for service connection for a musculoskeletal disorder manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In his August 2007 VA Form 21-526, the Veteran claimed service connection for chest pains.  He reported that his chest pain began in August 2002 and that he was treated at that time at Fort McCoy, Wisconsin.  The Veteran then submitted a statement in November 2007 clarifying that he was actually treated in August 2000 for chest pain.  Thereafter, in a May 2009 correspondence, the Veteran characterized his claimed disorder as musculoskeletal chest pain.  In addition, the Veteran submitted a statement in March 2017 in which he claimed he was denied a Board hearing despite requesting one in writing and that VA had not located his service treatment records (STRs) due to requesting them from incorrect locations.  

As noted above, while the Veteran requested a Board hearing in his March 2010 substantive appeal form, in November 2010 his representative at the time withdrew this request.  In addition, while the record reflects that the Veteran's STRs from his second period of active duty service have not been located, he was informed of their unavailability in a March 2015 correspondence of record.  This correspondence further informed the Veteran of the attempts made to locate these records and other evidence he could submit in lieu of the missing records.  The Board notes that the agency of original jurisdiction properly attempted to locate the Veteran's STRs by requesting them from the Records Management Center and the National Personnel Records Center, but negative responses were received from both locations.  When any of a veteran's STRs are unavailable, as is the case here, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Pertinent to a service connection claim, such a determination requires a finding of a current disability as one of the elements.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Facts and Analysis

The evidence for consideration includes a VA examination from December 2016 in addition to STRs, post-service VA and private treatment records, and lay statements.

STRs associated with the file in September 2015 reflect that the Veteran reported chest pain in October 1969 related to trauma experienced while playing football.  Thereafter, these records show that the Veteran reported experiencing chest pain for three weeks in June 1971.  The treatment provider reported that they were not cardiac in nature and noted an impression that the Veteran was experiencing musculoskeletal pain.  The Veteran's file also contains STRs added to the record in December 2007 dated from June 1982 until March 1996 from his service in the reserves.  These records contain physical examinations of the Veteran from June 1982, July 1986, May 1990, September 1991, and February 1996.  These examinations do not note any symptoms or diagnoses related to the Veteran's chest.

Treatment records added to the file in November 2008 reflect that in August 2000 the Veteran was taken to a Sparta, Wisconsin emergency room due to left arm pain, periods of diaphoresis, and light headedness.  A chest x-ray taken at that time was noted to be unremarkable.  The Veteran was assessed with chest pain with myocardial infarction ruled out and anemia of an unclear etiology.  However, no diagnosis was made in regard to the Veteran's chest pain.

After August 2000, the Veteran's treatment records are absent reports of chest pain.  VA treatment records from September 2005 and June 2006 note that the Veteran denied chest pain and chest x-rays showed his chest was normal.  A private treatment record from March 2008 reflects that the Veteran denied chest pain at such time.  In addition, the Veteran denied chest pain during VA treatment in November 2010 and November 2014.

Subsequently, the Veteran was afforded a VA examination in regard to this claim in December 2016.  After a careful review of his medical records and a physical examination, the examiner concluded that the Veteran did not have chronic chest pain of a musculoskeletal etiology.  Furthermore, during the course of the examination, the Veteran denied having chronic musculoskeletal chest pain.

Based on the evidence of record, the Veteran's claim for service connection for musculoskeletal chest pain cannot be established as the evidence does not sufficiently show that he had a relevant current disability during the pendency of the claim.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  There is also no probative evidence of a current diagnosis prior to the Veteran's filing of the claim.  Romanowsky, 26 Vet. App. at 289.  In this regard, the Veteran's last report of chest pain of record occurred in August of 2000, which is seven years prior to the filing of the claim on appeal.  In addition, no diagnosis was made in regard to his chest pain at that time.  The Board notes that without a diagnosed or identifiable underlying malady or condition, pain alone does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the preponderance of the evidence is against the claim because the current disability element is not met.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for a musculoskeletal disorder manifested by chest pain is not warranted. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a musculoskeletal disorder manifested by chest pain is denied.


REMAND

In a January 2017 2002 rating decision, the RO granted service connection for obstructive sleep apnea and assigned a 50 percent evaluation, effective December 19, 2016.  In a letter dated later that month, the RO notified the Veteran of the determination, and in March 2017, the Veteran filed a Notice of Disagreement, challenging the effective date of service connection.  To date, however, the RO has not issued the veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to his claim seeking an earlier effective date for service connection for obstructive sleep apnea, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.






____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


